FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAFAEL BARAJAS-ARCEO,                             No. 08-74913

               Petitioner,                        Agency No. A098-130-451

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Rafael Barajas-Arceo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Mielewczyk v. Holder, 575 F.3d 992,

994 (9th Cir. 2009), and deny the petition for review.

      Barajas-Arceo contends that his conviction under Cal. Health & Safety Code

§ 11352(a) does not render him ineligible for cancellation of removal under 8

U.S.C. § 1229b(b)(1)(C) because the statute of conviction encompasses solicitation

offenses and is therefore over-inclusive with respect to 8 U.S.C.

§§ 1182(a)(2)(A)(i)(II) and 1227(a)(2)(B)(i). This contention is foreclosed by

Mielewczyk, 575 F.3d at 996-98.

      PETITION FOR REVIEW DENIED.




                                          2                                  08-74913